Morris, J.
(concurring) — I concur solely upon the answers to the 1st and 3d interrogatories. If deceased was caught on the set screw while attempting to step over the shaft on his way to oil the canting gear, as contended for by appellant, I think he would be guilty of such contributory negligence as would bar a recovery. Such an act would not be the act of an ordinarily prudent man, and to my mind, reasonable minds could not differ in reaching a like conclusion. But the jury having specially found that the evidence did not show deceased was injured while stepping over the shaft, and that the evidence did not show where he was going, such finding is controlling, and I cannot interpose a contradictory finding and say he was caught while in the act of stepping over the shaft on his way to oil the canting gear. For this reason alone I concur.